Title: Enclosure: Distribution of Massachusetts’ 14th Circle into Subdistricts, [28 April 1799]
From: Rice, Nathan
To: Hamilton, Alexander




Names of the Officers Superintending the Subdistricts
Numbers of the Subdistricts
The Principal Town or the Rendezvous of the Subdistricts
Officers Superin-Tending Districts
Plan of District Rendezvous


Captain Ashmun
No. 1
Pittsfield
}
Major Walker
Springfield


Captain Phelps
No. 2
Great Barrington


Captain Babbitt
No. 3
Springfield





Lieutt. Cheney Captn.
}


Lithgow not accepting
    


No. 4
Northampton


Captain Chandler
No. 5
Worcester


Captain Tolman
No 6
Dedham
}
Major Winslow
Taunton


Captain Thwing
No 7
Boston


Captain Brown
No 8
Plymouth


Captain Emerry
No 9
Taunton





Lieutt Rand
}


Captn Pierce not accepting



No 10
West Part   ofBridgewater


